DETAILED ACTION
This rejection is in response to rejection filed on 10/28/2020.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE201920105976, filed on 10/28/2019.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “wherein the AI companion application is configured to automatically search for, and select, potential business partners, identify products in high de-mand, and develop a distribution network for the at least one user,” rendering said claim indefinite because it is unclear what is being searched for or selected. A comma is recited after “search for” and “select” separating the phrases without reciting what is being searched and selected. The limitation goes on to list potential business partners after the comma making it unclear as to whether the potential business partner is merely being listed in the limitation or whether the intended meaning of the limitation is “search and select potential business partners.” Appropriate correction or clarification is required. 
The term “individually adaptable start screen” in claim 15 is a relative term which renders the claim indefinite. The term “individually adaptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What does it mean for a start screen to be individually adaptable? What is the scope?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-19 are directed to a system and claim 20 are directed to a method each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for providing information to users, in the following limitations:
provide …multiple user levels to at least one user, wherein the multiple user levels comprise: 
- a first user level…, and 
- a second user level, ….
 The above-recited limitations set forth an arrangement for providing information to users.  This arrangement amounts to certain methods of organizing human activity associated with sales activities and commercial interactions involving providing information to users (e.g. marketplace group, user information, dealer/store information, and search results).  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
A server, comprising a memory and at least one processor configured to execute an artificial intelligence (AI) companion application stored in the memory, wherein the server is configured to provide a user portal…a homepage and…a key account portal; and wherein the AI companion application is assigned to the at least one user and is configured to support the at least one user with functionalities of the user portal.  (Claim 1);
wherein the support of the AI companion application is enabled or disabled by the at least one user manually, semi-automatically, or fully automatically (Claim 3);
wherein the AI companion application is configured to automatically search for,.., and develop a distribution network for the at least one user. (claim 4);
wherein the AI companion application is configured to automatically set and change technical settings of the home page (claim 5);
wherein the server is further configured to automatically display the homepage and / or the individual homepage information of the at least one user in different languages depending on other users' preferences (claim 7);
wherein the key account portal comprises an import interface configured to import at least one entry from a database including a plurality of individual customers of the at least one user (claim10);
display different languages depending on the at least one user's preference (claim 14);
start screen (claim 15);
an audio and / or video link between two users (claim 19);
A method of providing a user portal comprising multiple user levels to at least one user by a server comprising at least one processor and a memory, the method comprising: - providing .. a homepage; - providing …a key account portal; - assigning an artificial intelligence (AI) companion application to the at least one user to assist the at least one user with functionalities of the user portal.
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A server, comprising a memory and at least one processor configured to execute an artificial intelligence (AI) companion application stored in the memory, wherein the server is configured to provide a user portal…a homepage and…a key account portal; and wherein the AI companion application is assigned to the at least one user and is configured to support the at least one user with functionalities of the user portal (Claim 1);
wherein the support of the AI companion application is enabled or disabled by the at least one user manually, semi-automatically, or fully automatically (Claim 3);
wherein the AI companion application is configured to automatically search for,.., and develop a distribution network for the at least one user. (claim 4);
wherein the AI companion application is configured to automatically set and change technical settings of the home page (claim 5);
wherein the server is further configured to automatically display the homepage and / or the individual homepage information of the at least one user in different languages depending on other users' preferences (claim 7);
wherein the key account portal comprises an import interface configured to import at least one entry from a database including a plurality of individual customers of the at least one user (claim10);
display different languages depending on the at least one user's preference (claim 14);
start screen (claim 15);
an audio and / or video link between two users (claim 19);
A method of providing a user portal comprising multiple user levels to at least one user by a server comprising at least one processor and a memory, the method comprising: - providing .. a homepage; - providing …a key account portal; - assigning an artificial intelligence (AI) companion application to the at least one user to assist the at least one user with functionalities of the user portal.
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlisle (US Pub. No. 20180349485 A1, hereinafter “Carlisle”).

Regarding claims 1 and 20 
Carlisle discloses a server, comprising a memory and at least one processor configured to execute an artificial intelligence (AI) companion application stored in the memory, wherein the server is configured to provide a user portal comprising multiple user levels to at least one user, wherein the multiple user levels comprise (Carlisle, FIG. 1, [0027]: server connected to websites, application, and platforms; [0023]: application executed using artificial intelligence; [0070]: home screen and log-in screen; [0044]: processor; [0045]: memory): 
a first user level, which comprises a homepage, and a second user level, which includes a key account portal (Carlisle, FIG. 1, [0027]: server connected to websites, application, and platforms; [0073]: home screen comprises links for accessing another screen or application), and 
wherein the AI companion application is assigned to the at least one user and is configured to support the at least one user with functionalities of the user portal (Carlisle, [0073]: artificial intelligence may determine content in which the user is likely to be interested, and provide links to the determined content (e.g., to be displayed within a corresponding app module); [0075]: the application may automatically include links that are recommended for a particular user by the artificial intelligence).  



Regarding claim 2 
Carlisle discloses the server according to claim 1, wherein the functionalities are based on content of the homepage (Carlisle, [0073]: artificial intelligence may determine content in which the user is likely to be interested on home screen).  


Regarding claim 3 
Carlisle discloses the server according to claim 1, wherein the support of the AI companion application is enabled or disabled by the at least one user manually, semi-automatically, or fully automatically (Carlisle, [0339]:  application may provide users with the ability to opt in or opt out of the learning and/or functional processes of the artificial intelligence; [0300]: automatically, semi-automatically, or manually retrieve data based on user input; [0023]: automatically to identify relevant and personalized content for a user using artificial intelligence; [0062]: the application may enable the user and/or the artificial intelligence to configure interface; [0071]: settings screen may also enable the user to logically arrange the selected home screens).
 


Regarding claim 4 
Carlisle discloses the server according to claim 1, wherein the AI companion application is configured to automatically search for, and select, potential business partners, identify products in high demand, and develop a distribution network for the at least one user (Carlisle, [0340]:  a user-biased artificial-intelligence-driven search; [0083]: business partnership; [0077]: business themed screen related to user profession with links to business opportunities, products, and social network including other companies; [0078]: search results related to people within business network to increase social network; [0435]: search demand for products and goods).
 

 Regarding claim 5 
Carlisle discloses the server according to claim 1, wherein the AI companion application is configured to automatically set and change technical settings of the home page (Carlisle, [0068]: screen for setting user preferences and/or application settings; [0071]: graphical user interface may comprise a settings screen which allows the user to select one or more home screens from a set of predefined themed home screens; [0101]: user may specify (e.g., via a profile or settings screen of the graphical user interface) his or her preferred source; [0073]: the artificial intelligence may determine content in which the user is likely to be interested on home screen).
 

Regarding claim 6 
Carlisle discloses the server according to claim 1, wherein the first user level comprises a user profile of the homepage and / or an individual homepage information (Carlisle, [0073]: home screen comprises links for accessing another screen or application; [0074]: Each home screen may have a particular theme; [0078]: user profile).
 

Regarding claim 8 
Carlisle discloses the server according to claim 1, wherein the first user level comprises at least one marketplace group (Carlisle, [0379]: request for service or good; [0380]: platform to sell goods/services).  


Regarding claim 9 
Carlisle discloses the server according to claim 8, wherein the at least one marketplace group is a paid and / or a free marketplace group (Carlisle, [0379]: request for service or good; [0380]: platform to sell goods/services; [0282] and [0431]: free or subscription fee for applications/functions). 

 
Regarding claim 10 
Carlisle discloses the server according to claim 1, wherein the key account portal comprises an import interface configured to import at least one entry from a database including a plurality of individual customers of the at least one user (Carlisle, [0030]: interface comprise elements derived from databases; [0031]: user data stored on databases; [0297]: a plurality of descriptive user data models each associated with a different user are stored in a database). 
 


Regarding claim 11 
Carlisle discloses the server according to claim 10, wherein the server is designed so that at least one entry from the individual customers in the user database is configured to be assigned a major customer ID when importing, via which the individual customer can be uniquely identified (Carlisle, [0368]: the representation of the request may be stored in a relational database indexed by a unique request identifier, so that it may be retrieved when a response (e.g., comprising a matching request identifier) to the request is received; [0369-0370]: request, received via the API is relayed to the one or more recipients specified via the API). 

Regarding claim 12
Carlisle discloses the server according to claim 5, wherein the server is further configured to assign a profile and / or an e-mail address to the at least one entry from the individual customers (Carlisle, [0243]: home screen includes email function for sending emails; [0277]: email address provided by one or more of the social-networking platforms; [0303]: email address).

 Regarding claim 13 
Carlisle discloses the server according to claim 1, wherein the server is further configured to provide search results from the first and / or second user level (Carlisle, [0073]: search results in home screen; [0079]: application may provide the user with the top search results).
  


Regarding claim 15 
Carlisle discloses the server according to claim 1, wherein the server is further configured to provide the at least one user with an individually adaptable start screen (Carlisle, [0076]:  home screen (e.g., the first screen that is displayed when the application is started; [0327]: data entered into the registration screen may be used as a starting point for training the artificial intelligence (e.g., the predictive model described herein) for a particular user's biases; [0147]: screens can be continuously updated in real time).  


Regarding claim 16 
Carlisle discloses the server according to claim 1, wherein the first user level further comprises at least one of a dealer purchase price, a transfer ID megastore, or a megastore index (Carlisle, [0394]: consideration will be money; [0116]: cost of item; [0077]: business themed screen with companies).
  


Regarding claim 17 
Carlisle discloses the server according to claim 1, wherein the second user level further comprises at least one of a transfer ID megastore, a reseller ID, a megastore button, an outlet transfer, a slider ID, a transfer ID superstore, or a profile dealer network (Carlisle, [0083]: business partnership; [0077]: business themed screen related to user profession with links to business opportunities, products, and social network including other companies; [0078]: search results related to people within business network to increase social network).  


Regarding claim 18 
Carlisle discloses the server according to claim 1, wherein the server is further configured to provide at least one of an ordering module, a member portal, a profile, a landing page, or a contact module to the at least one user (Carlisle, [0035]: app modules for social networks, chats, shopping, and personal).  


Regarding claim 19 
Carlisle discloses the server according to claim 1, wherein the server is further configured to provide at least one of an audio and / or video link between two users (Carlisle, [0274]: a peer-to-peer communication feature, which allows users to communicate via instant messaging, audio call, and/or video call).









 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle as applied to claim 1 above, and further in view of Zhang et al. (US Pub. No. 2006/0277286 A1, hereinafter “Zhang”).

Regarding claim 7 
Carlisle discloses the server according to claim 6, wherein the server is further configured to automatically display the homepage …(Carlisle, [0433]: user may view home screen).  
Carlisle does not explicitly teach:
display … and / or the individual homepage information of the at least one user in different languages depending on other users' preferences.
However, Zhang teaches that it is known to include:
display … and / or the individual homepage information of the at least one user in different languages depending on other users' preferences (Zhang, [0026]: if the locale preference of interface is French, then certain elements of the web page may be displayed in the French language; [0049]:  the locale preferences maybe define a locale such as British-English, Australian-English, American-English, Canadian-English; [0056]: Other language may be used known to many users).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Carlisle with Zhang to include the aforementioned limitations since such a modification would be predictable. Specifically, Carlisle would continue to teach displaying individual homepage information based on user preferences except that now user preferences includes different languages according to the teachings of Zhang in order to display a webpage in a user’s preferred language. This is a predictable result of the combination. (Zhang, [0002-0004]).

Regarding claim 14 
Carlisle discloses the server according to claim 1, except for: wherein the server is further configured to display different languages depending on the at least one user's preference.  
However, Zhang teaches that it is known to include:
wherein the server is further configured to display different languages depending on the at least one user's preference (Zhang, [0026]: if the locale preference of interface is French, then certain elements of the web page may be displayed in the French language; [0049]:  the locale preferences maybe define a locale such as British-English, Australian-English, American-English, Canadian-English; [0056]: Other language may be used known to many users).  
The motivation to combine Carlisle and Zhang is set forth above in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Rao et al. (US-8078507-B1) related to mobile commerce transaction in one or more languages and non-patent literature related to a multilingual virtual assistant cited as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 5712726763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625